Exhibit 10.1

 

SUPPLEMENT AGREEMENT

 

This SUPPLEMENT AGREEMENT (this “Agreement”), dated as of July 19, 2018 (the
“Effective Date”), which is being executed and delivered pursuant to the Credit
Agreement (defined below), is among Main Street Capital Corporation, a Maryland
corporation (the “Borrower”), the guarantors party thereto (the “Guarantors”),
Branch Banking and Trust Company, as administrative agent (the “Administrative
Agent”) and First National Bank of Pennsylvania, as a new lender (the “New
Lender”).

 

RECITALS

 

The Borrower, the Guarantors, the lenders party thereto and the Administrative
Agent are parties to that certain Third Amended and Restated Credit Agreement,
dated as of June 5, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

Pursuant to Section 2.14 of the Credit Agreement, the Borrower has notified the
Administrative Agent that the Borrower proposes to increase the aggregate
Revolver Commitments under the Credit Agreement by $25,000,000, from the current
$655,000,000 to $680,000,000.  The New Lender has agreed to provide a Revolver
Commitment in the amount of $25,000,000 (the “Specified Commitment Increase”).

 

The parties to this Agreement are entering into this Agreement for purposes of
consenting to and effecting the Specified Commitment Increase.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the New Lender, the Borrower, the
Guarantors, and the Administrative Agent, intending to be legally bound hereby,
agree as follows:

 

SECTION 1.                            Recitals.  The Recitals are incorporated
herein by reference and shall be deemed to be a part of this Agreement.

 

SECTION 2.                            New Lender; Consent.

 

(a)                           The New Lender hereby agrees, as of the Effective
Date, to provide a Revolver Commitment in the amount of $25,000,000, and the New
Lender agrees to perform all of the obligations which by the terms of the Credit
Agreement and the other Loan Documents are required to be performed by it as a
Lender thereunder.  Schedule 2.01 to the Credit Agreement is, per Section 2.14
of the Credit Agreement, deemed amended in its entirety to read as set forth on
Exhibit A attached to this Agreement.  The amount of each Lender’s total
Revolver Commitment is the amount set forth opposite the name of such Lender on
Schedule 2.01.  The Borrower shall deliver to the New Lender a Revolver Note in
the amount of the New Lender’s Revolver Commitment (such Revolver Note is
hereinafter referred to as the “New Note”), executed

 

--------------------------------------------------------------------------------


 

by the Borrower.  All references contained in the Credit Agreement and the other
Loan Documents to the “Revolver Notes” shall include the New Note as
supplemented, modified, amended, renewed or extended from time to time.

 

(b)                           By executing and delivering this Agreement, the
New Lender hereby becomes a party to the Credit Agreement as a Lender thereunder
with the same force and effect as if originally named therein as a Lender and,
without limiting the generality of the foregoing, the New Lender hereby
expressly assumes all obligations and liabilities of a Lender thereunder.  The
New Lender represents and warrants that it is an Eligible Assignee, and
Administrative Agent hereby approves the New Lender as an Eligible Assignee. 
The New Lender represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) from and after the Effective Date of this Agreement, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and shall have and perform all of the obligations of a Lender thereunder,
(iii) it is sophisticated with respect to decisions to acquire assets of the
type represented by the Revolver Commitment and either it, or the Person
exercising discretion in making its decision to acquire the Revolver Commitment,
is experienced in acquiring assets of such type and (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements of the Borrower delivered pursuant to Section 5.01 of the Credit
Agreement, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement and to extend its Revolver Commitment to the Borrower pursuant to
the terms of the Credit Agreement, on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender.  The New Lender agrees that it will, independently
and without reliance on the Administrative Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions and analysis in taking or not taking
action under the Credit Agreement or any other Loan Documents.  This Agreement
constitutes a joinder agreement for purposes of Section 2.14 of the Credit
Agreement.

 

SECTION 3.                            Obligations of Lenders.  Each party hereto
acknowledges and agrees that the Revolver Commitments of the New Lender and the
other Lenders under the Credit Agreement are several and not joint commitments
and obligations of such Lenders.

 

SECTION 4.                            Conditions to Effectiveness.  Each party
hereto agrees that this Agreement and the effectiveness of the Specified
Commitment Increase as provided in this Agreement shall be subject to
satisfaction by the Loan Parties of the following conditions and requirements:

 

(a)                                 The Borrower shall have delivered to the
Administrative Agent the following in form and substance satisfactory to the
Administrative Agent:

 

2

--------------------------------------------------------------------------------


 

(i)                                     duly executed counterparts of this
Agreement signed by the New Lender, the Borrower, the Guarantors and the
Administrative Agent;

 

(ii)                                  a duly executed New Note payable to the
New Lender;

 

(iii)                               a certificate of the Secretary or Assistant
Secretary of the Borrower and each Guarantor, certifying to and attaching the
resolutions adopted by the board of directors (or similar governing body) of
such party approving or consenting to the Specified Commitment Increase;

 

(iv)                              all conditions precedent to the Specified
Commitment Increase set forth in Section 2.14(a) of the Credit Agreement shall
have been satisfied;

 

(v)                                 a certificate of the Chief Financial Officer
or another Responsible Officer of the Borrower, certifying that (x) as of the
date hereof, all representations and warranties of the Borrower and the
Guarantors contained in this Agreement, the Credit Agreement and the other Loan
Documents are true and correct (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty is true and correct as of such date),
(y) immediately after giving effect to the Specified Commitment Increase
(including any Borrowings in connection therewith and the application of the
proceeds thereof), the Borrower is in compliance with the covenants contained in
Article V of the Credit Agreement, and (z) no Default or Event of Default has
occurred and is continuing, both immediately before and after giving effect to
the Specified Commitment Increase (including any Borrowings in connection
therewith and the application of the proceeds thereof); and

 

(vi)                              such other documents or items that the
Administrative Agent, the New Lender or their respective counsel may request.

 

(b)                                 The Borrower shall have paid in connection
with the Specified Commitment Increase such fees in such amounts as are
separately agreed between the Borrower and the New Lender, and the Borrower and
the Administrative Agent.

 

(c)                                  The Borrower shall have paid to the
Administrative Agent, upon application with appropriate documentation, all
reasonable costs and expenses of the Administrative Agent, including reasonable
fees, charges and disbursements of counsel for the Administrative Agent,
incurred in connection with this Agreement and the transactions contemplated
herein.

 

SECTION 5.                            Representations and Warranties. The
Borrower and the Guarantors hereby represent and warrant to the Administrative
Agent and the New Lender as follows:

 

3

--------------------------------------------------------------------------------


 

(a)                                 No Default or Event of Default under the
Credit Agreement or any other Loan Document has occurred and is continuing on
the date hereof, or shall result from the Specified Commitment Increase.

 

(b)                                 The Borrower and the Guarantors have the
power and authority to enter into this Agreement and issue the New Note and to
do all acts and things as are required or contemplated hereunder or thereunder
to be done, observed and performed by them.

 

(c)                                  Each of this Agreement and the New Note has
been duly authorized, validly executed and delivered by one or more authorized
officers of the Borrower (in the case of this Agreement and the New Note) and
the Guarantors (in the case of this Agreement).  Each of this Agreement and the
New Note constitutes the legal, valid and binding obligations of the Borrower
and the Guarantors enforceable against them in accordance with their respective
terms.

 

(d)                                 The execution and delivery of each of this
Agreement and the New Note and the performance by the Borrower and the
Guarantors hereunder and thereunder do not and will not require the consent or
approval of any regulatory authority or governmental authority or agency having
jurisdiction over the Borrower, or any Guarantor, nor be in contravention of or
in conflict with the articles of incorporation, bylaws or other organizational
documents of the Borrower, or any Guarantor that is a corporation, the articles
of organization or operating agreement of any Guarantor that is a limited
liability company, or the provision of any statute, or any judgment, order or
indenture, instrument, agreement or undertaking, to which any Borrower, or any
Guarantor is party or by which the assets or properties of the Borrower and the
Guarantors are or may become bound.

 

SECTION 6.                            Effect of Agreement.  On the Effective
Date, this Agreement shall have the effects set forth in Section 2.14(e) of the
Credit Agreement and the New Lender and the Administrative Agent shall make such
payments and adjustments among the Lenders as are contemplated thereby such that
each Lender’s Advances remain consistent with their pro rata percentage of the
Revolver Commitments after giving effect to the Specified Commitment Increase.

 

SECTION 7.                            No Other Amendment.  Except for the
supplements set forth in this Agreement, the text of the Credit Agreement shall
remain unchanged and in full force and effect.  On and after the Effective Date,
all references to the Credit Agreement in each of the Loan Documents shall
hereafter mean the Credit Agreement, as supplemented by this Agreement.  This
Agreement is not intended to effect, nor shall it be construed as, a novation. 
The Credit Agreement and this Agreement shall be construed together as a single
agreement.  This Agreement shall constitute a Loan Document under the terms of
the Credit Agreement.  Nothing herein contained shall waive, annul, vary or
affect any provision, condition, covenant or agreement contained in the Credit
Agreement, except as herein expressly agreed, nor affect or impair any rights,
powers or remedies under the Credit Agreement as hereby supplemented.  The
Administrative Agent hereby reserves all of its rights and remedies against all
parties who may be or may hereafter become secondarily liable for the repayment
of the Obligations.  The Borrower and Guarantors promise and agree to perform
all of the requirements, conditions, agreements and obligations under the terms
of the Credit Agreement as hereby supplemented,

 

4

--------------------------------------------------------------------------------


 

such obligations under the Credit Agreement, as supplemented, the Collateral
Documents and the other Loan Documents being hereby acknowledged, ratified and
reaffirmed by the Borrower and Guarantors.  The Borrower and Guarantors hereby
expressly agree that the Credit Agreement, as supplemented, the Collateral
Documents and the other Loan Documents are in full force and effect and hereby
expressly reaffirm all Liens granted by the Borrower and Guarantors under the
Loan Documents.

 

SECTION 8.                            Counterparts.  This Agreement may be
executed in multiple counterparts, each of which shall be deemed to be an
original and all of which, taken together, shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic means (including pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.                            Governing Law.  This Agreement shall be
construed in accordance with and governed by the laws of the State of North
Carolina.

 

SECTION 10.                     Further Assurances.  The Loan Parties agree to
promptly take such action, upon the request of the Administrative Agent, as is
necessary to carry out the intent of this Agreement.

 

SECTION 11.                     Consent by Guarantors.  The Guarantors consent
to the foregoing amendments.  The Guarantors promise and agree to perform all of
the requirements, conditions, agreements and obligations under the terms of the
Credit Agreement, as hereby supplemented, the Collateral Documents and the other
Loan Documents to which they are party, said Credit Agreement, as hereby
supplemented, the Collateral Documents and such other Loan Documents being
hereby acknowledged, ratified and reaffirmed.  In furtherance and not in
limitation of the foregoing, the Guarantors acknowledge and agree that the
Guaranteed Obligations (as defined in the Credit Agreement) include, without
limitation, the indebtedness, liabilities and obligations evidenced by the New
Note and the Advances made under the Credit Agreement as hereby supplemented.

 

SECTION 12.                     Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 13.                     Notices.  All notices, requests and other
communications to any party to the Loan Documents, as supplemented hereby, shall
be given in accordance with the terms of Section 9.01 of the Credit Agreement.

 

[The remainder of this page has been intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers and representatives to execute
and deliver, this Agreement as of the day and year first above written.

 

 

NEW LENDER:

 

 

 

FIRST NATIONAL BANK OF PENNSYLVANIA

 

 

 

 

 

By:

/s/ Charles W. Jones

 (SEAL)

 

Name:

Charles W. Jones

 

 

Title:

Senior Vice President

 

 

[SIGNATURE PAGE TO SUPPLEMENT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Brent D. Smith

 (SEAL)

 

Name:

Brent D. Smith

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

MAIN STREET CAPITAL PARTNERS, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Brent D. Smith

 (SEAL)

 

Name:

Brent D. Smith

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

MAIN STREET EQUITY INTERESTS, INC.

 

 

 

 

 

 

 

By:

/s/ Brent D. Smith

 (SEAL)

 

Name:

Brent D. Smith

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

MS INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Brent D. Smith

 (SEAL)

 

Name:

Brent D. Smith

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

MAIN STREET CA LENDING, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Brent D. Smith

 (SEAL)

 

Name:

Brent D. Smith

 

 

Title:

Chief Financial Officer and Treasurer

 

 

[SIGNATURE PAGE TO SUPPLEMENT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

/s/ William B. Keene

 (SEAL)

 

Name:

William B. Keene

 

 

Title:

Senior Vice President

 

 

[SIGNATURE PAGE TO SUPPLEMENT AGREEMENT]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Schedule 2.01

Revolver Commitments

 

Lender

 

Revolver Commitment

 

Branch Banking and Trust Company

 

$

110,000,000

 

Frost Bank

 

$

75,000,000

 

Royal Bank of Canada

 

$

55,000,000

 

Hancock Whitney Bank

 

$

50,000,000

 

ZB, N.A. dba Amegy Bank

 

$

50,000,000

 

Texas Capital Bank, N.A.

 

$

40,000,000

 

Cadence Bank, N.A.

 

$

35,000,000

 

Trustmark National Bank

 

$

35,000,000

 

Comerica Bank

 

$

30,000,000

 

Raymond James Bank, N.A.

 

$

30,000,000

 

BOKF, NA dba Bank of Texas

 

$

25,000,000

 

Woodforest National Bank

 

$

25,000,000

 

City National Bank

 

$

25,000,000

 

First Financial Bank, N.A.

 

$

25,000,000

 

Veritex Community Bank

 

$

25,000,000

 

First National Bank of Pennsylvania

 

$

25,000,000

 

Goldman Sachs Bank USA

 

$

20,000,000

 

Total

 

$

680,000,000

 

 

--------------------------------------------------------------------------------